F I L E D
                                                                     United States Court of Appeals
                                                                             Tenth Circuit
                     UNITED STATES COURT OF APPEALS
                                                                            May 11, 2006
                              FOR THE TENTH CIRCUIT                      Elisabeth A. Shumaker
                                                                            Clerk of Court


    NICK J. BRANDOLINO,

                Petitioner,

    v.                                                     No. 05-9570
                                                          (No. 04-0815)
    WYOMING FUEL COMPANY;                              (Petition for Review)
    DIRECTOR, OFFICE OF WORKERS’
    COMPENSATION PROGRAMS,
    UNITED STATES DEPARTMENT
    OF LABOR,

                Respondents.


                              ORDER AND JUDGMENT *


Before PORFILIO, BALDOCK, and EBEL, Circuit Judges.



         Nick J. Brandolino petitions this court for review of a decision of the

Benefits Review Board of the Department of Labor (Board) affirming an


*
       After examining the briefs and appellate record, this panel has determined
unanimously to grant the parties’ request for a decision on the briefs without oral
argument. See Fed. R. App. P. 34(f); 10th Cir. R. 34.1(G). The case is therefore
ordered submitted without oral argument. This order and judgment is not binding
precedent, except under the doctrines of law of the case, res judicata, and
collateral estoppel. The court generally disfavors the citation of orders and
judgments; nevertheless, an order and judgment may be cited under the terms and
conditions of 10th Cir. R. 36.3.
administrative law judge’s (ALJ) denial of benefits to Mr. Brandolino under the

Black Lung Benefits Act, 30 U.S.C. §§ 901-944 (the “Act”). Mr. Brandolino had

argued to the Board that the ALJ’s decision should be overturned because the ALJ

had used an improper standard of causation in denying him benefits. The Board

upheld the ALJ’s decision on the ground that, given the unchallenged factual

findings of the ALJ, denial of benefits was proper under either of the possible

causation standards.

        Mr. Brandolino argues on appeal that “[i]f it had been known or anticipated

that th[e] higher standard was being utilized claimant could have provided

additional evidence from additional physicians to meet this burden.” Pet’r Br.

at 8.

        “Judicial review of final decisions of the Benefits Review Board is

governed by section 422(a) of the Black Lung Benefits Act, 30 U.S.C. § 932(a),

which incorporates section 21(c) of the Longshore and Harbor Workers’

Compensation Act, 33 U.S.C. § 921(c).” Broyles v. Dir., OWCP, 143 F.3d 1348,

1349 (10th Cir. 1998). “That statute provides in pertinent part that ‘[a]ny person

adversely affected or aggrieved by a final order of the [Benefits Review Board]

may obtain a review of that order in the United States court of appeals for the

circuit in which the injury occurred.’” Id. (quoting 33 U.S.C. § 921(c)).

        Our task in reviewing the Board’s order is to decide whether the
        Board correctly concluded that the ALJ’s decision was supported by

                                          -2-
      substantial evidence and not contrary to law. Substantial evidence is
      such relevant evidence as a reasonable mind might accept as
      adequate to support a conclusion. However, in deciding whether
      substantial evidence exists to support the ALJ’s decision, the court
      cannot reweigh the evidence, but may only inquire into the existence
      of evidence to support the trier of fact.

N. Coal Co. v. Dir., OWCP, 100 F.3d 871, 873 (10th Cir. 1996) (quotations and

citations omitted).

      We have carefully reviewed the materials submitted by the parties as well

as the applicable law. We hold the Board correctly concluded that the ALJ’s

decision was supported by substantial evidence and not contrary to law.

Mr. Brandolino knew that he had to meet one of the causation standards and

did not provide evidence sufficient to meet either standard. Mr. Brandolino’s

petition for review is DENIED.


                                                   Entered for the Court



                                                   John C. Porfilio
                                                   Circuit Judge




                                        -3-